DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
Claim Objections
Claim 10 is objected to because of the following informalities:
As per claim 10, the limitation “detecting that the electronic device is coupled to an external device via the communication circuit” should be “detecting that the electronic device is coupled to an external device via a communication circuit”, “maintaining a maximum power intensity of a radio signal to be transmitted via a communication circuit of the electronic device” should be “maintaining a maximum power intensity of a radio signal to be transmitted via the communication circuit of the electronic device”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4, 6, 9-10, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 20160344241) in view of Rouaissia (US 20160124574).
As per claim 1, Hong discloses an electronic device (Fig. 2, #100; [0041]) comprising:
a communication circuit (i.e., RX and TX coil; [0063]);
a grip sensor ([0065]); and
at least one processor (#120; [0041]),
wherein the at least one processor (#120) is configured to:
obtain a sensing signal generated in the grip sensor ([0065]-[0066]),
detect that the electronic device (#100) is coupled to an external device (#200) via the communication circuit ([0063]; [0065]),
receive an identity (ID) of the external device from the external device (#200) via the communication circuit ([0089]-[0090]; where an identity (ID) is inherently present),
identify whether the external device (#200) is a designated external device (i.e., wireless charging device) based on the identity of the external device (#200), wherein the designated external device (i.e., wireless charging device) includes a wireless charging device ([0089]-[0091]),
in response that the external device (#200) is the designated external device (i.e., wireless charging device; [0089]-[0091]), identify whether a strength of the sensing signal corresponds to a first signal range when the electronic device (#100) is located within a designate distance range with respect to the external device (#200) or is in 
maintain a maximum power intensity of a radio signal to be transmitted via the communication circuit, in response that the strength of the sensing signal corresponds to the first signal range ([0063]-[0066]; [0092]-[0094]),
in response that the external device (#200) is not the designated external device (i.e., wireless charging device), identify whether the strength of the sensing signal is greater than a second signal range different from the first signal range when the electronic device (#100) is located within a designate distance range with respect to a body (i.e., body of #200) or is in contact with the body (i.e., body of #200), the second signal range being preset according to a type of the external device (#200; [0089]-[0091]),
in response that the strength of the sensing signal is greater than the second signal range, decrease the maximum power intensity of the radio signal to be transmitted via the communication circuit ([0095]; [0097]), and
in response that the strength of the sensing signal is less than the second signal range, maintain the maximum power intensity of the radio signal to be transmitted via the communication circuit ([0094]; [0096]).
However, Hong does not teach the electronic device is located within a designate distance range with respect to a human body or is in contact with the human body,
wherein the decreased maximum power intensity is less than or equal to a power intensity that satisfies a designated specific absorption rate (SAR).

wherein the decreased maximum power intensity is less than or equal to a power intensity that satisfies a designated specific absorption rate (SAR) (Fig. 2b-c; [0023]-[0025]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the power control function disclosed by Rouaissia to the electronic device of Hong so as to ensure that the SAR remains under regulatory limit. 
As per claim 4, Hong in view of Rouaissia discloses the electronic device of claim 1, wherein the at least one processor is further configured to identify the first signal range corresponding to the external device (Hong: #200) among a plurality of designated signal ranges stored in a memory (Hong: #130) of the electronic device (Hong: #100) and respectively corresponding to a plurality of external devices, based on the identity of the external device (Hong: [0045]; [0065]-[0067]; [0089]-[0091]).
As per claims 6 and 15, Hong in view of Rouaissia discloses the electronic device (method) of claim 1 (claim 10), wherein the designated external device (Hong: #200) includes a device capable of performing a function in a state where the electronic device (Hong: #100) is mounted to the designated external device (Hong: #200; [0118]-[0121]).

identify(ing) that a connection between the electronic device (Hong: #100) and the external device (Hong: #200) is released (Hong: [0098]), and
decrease (decreasing) the maximum power intensity of the radio signal, in response to identifying that the strength of the sensing signal is greater than or equal to designated signal strength (Hong: [0094]-[0095]).
As per claim 10, Hong discloses a method for an electronic device (Fig. 2, #100; [0006]; [0041]), the method comprising:
obtaining a sensing signal generated in a grip sensor of the electronic device (#100; [0065]-[0066]);
detecting that the electronic device (#100) is coupled to an external device (#200) via the communication circuit (i.e., RX and TX coil; [0063]; [0065]);
receiving an identity (ID) of the external device (#200) from the external device (#200) via the communication circuit ([0089]-[0090]; where an identity (ID) is inherently present);
identifying whether the external device (#200) is a designated external device (i.e., wireless charging device) based on the identity of the external device (#200), wherein the designated external device (i.e., wireless charging device) includes a wireless charging device ([0089]-[0091]),
in response that the external device (#200) is the designated external device (i.e., wireless charging device; [0089]-[0091]), identifying whether a strength of the 
maintaining a maximum power intensity of a radio signal to be transmitted via a communication circuit of the electronic device (#100), in response that the strength of the sensing signal corresponds to the first signal range ([0063]-[0066]; [0092]-[0094]);
in response that the external device (#200) is not the designated external device (i.e., wireless charging device), identifying whether the strength of the sensing signal is greater than a second signal range different from the first signal range when the electronic device (#100) is located within a designate distance range with respect to a body (i.e., body of #200) or is in contact with the body (i.e., body of #200), the second signal range being preset according to a type of the external device (#200; [0089]-[0091]);
in response that the strength of the sensing signal is greater than the second signal range, decrease the maximum power intensity of the radio signal to be transmitted via the communication circuit ([0095]; [0097]); and
in response that the strength of the sensing signal is less than the second signal range, maintaining the maximum power intensity of the radio signal to be transmitted via the communication circuit ([0094]; [0096]).
However, Hong does not teach the electronic device is located within a designate distance range with respect to a human body or is in contact with the human body,

Rouaissia teaches the electronic device (Fig. 1b, #10) is located within a designate distance range with respect to a human body (#30) or is in contact with the human body (#30; [0011]; [0025]),
wherein the decreased maximum power intensity is less than or equal to a power intensity that satisfies a designated specific absorption rate (SAR) (Fig. 2b-c; [0023]-[0025]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the power control function disclosed by Rouaissia to the electronic device of Hong so as to ensure that the SAR remains under regulatory limit. 
As per claim 13, Hong in view of Rouaissia discloses the method of claim 10, wherein the identifying of whether the strength of the sensing signal corresponds to a first signal range comprises identifying the first signal range corresponding to the external device (Hong: #200) among a plurality of designated signal ranges stored in a memory (Hong: #130) of the electronic device (Hong: #100) and respectively corresponding to a plurality of external charging devices, based on the identity of the external device (Hong: [0045]; [0065]-[0067]; [0089]-[0091]).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Rouaissia in view of Tsai (US 20170244819).
As per claim 8, Hong in view of Rouaissia discloses the electronic device of claim 1, further comprising:

wherein the grip sensor (Hong: #172) receives a signal for generating the sensing signal from the antenna (Hong: [0126]-[0127]).
However, the prior art of Hong and Rouaissia do not teach a filter for preventing the radio signal from being transferred to the grip sensor.
Tsai teaches a filter (Fig. 2, #62) for preventing the radio signal from being transferred to the sensor (#22; [0055]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the filter disclosed by Tsai to the electronic device of Hong in view of Rouaissia so as to block the RF signal in the antenna component from entering into the grip sensor.
As per claim 17, Hong in view of Rouaissia discloses the method of claim 10, wherein the electronic device (Hong: #100) further comprises an antenna (Hong: #171) which constitutes part of a housing of the electronic device (Hong: #100) and transmits the radio signal (Hong: [0126]-[0127]), and
wherein the method further comprises receiving, by the grip sensor (Hong: #172), a signal for generating the sensing signal from the antenna (Hong: [0126]-[0127]).
However, the prior art of Hong and Rouaissia do not teach a filter for preventing the radio signal from being transferred to the grip sensor.
Tsai teaches a filter (Fig. 2, #62) for preventing the radio signal from being transferred to the sensor (#22; [0055]).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622